Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 24-32 in the reply filed on 04/07/20201 is acknowledged.
Applicant has cancelled claims 33-43 in the reply filed on 04/07/20201.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the limitation “the process comprises changing the flow pattern of the feedwater and directing the feedwater to a low pressure side of the pump” renders the claim indefinite because it is unclear what is meant by “changing the flow pattern”. Claim fails to provide a definite step of how the flow pattern is changed.
Claim 25 recites the limitation "the flow pattern of the feedwater" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 24-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over EP0599281 (hereinafter referred as ‘281, refer attached English language machine translation for claim mapping), in view of US 8518252 (hereinafter referred as “Li”), and US 2011/0290723 (hereinafter referred as “Bonnelye”).
Regarding claim 24, ‘281 teaches a system and process for treating a feed water in a system (fig. 1) including an RO unit (11), the process comprising producing a per permeate (27) and a concentrate (26); splitting the permeate into first (14) and second (21) permeate streams, mixing the feed (1) with the second permeate (21) and concentrate in a distribution vessel (8); pressurizing and pumping the mixture through the RO unit and producing the first and second permeate streams and concentrate (refer fig. 1). ‘281 also teaches draining a portion of the concentrate (via line 18), while draining a portion of the concentrate, pressurizing and directing the mixture through the RO unit and continuing to produce the concentrate.
‘281 teaches providing a controller (30) that controls concentrate recycle and concentrate drain based on salt concentration in the permeate ([0040], [0061]). ‘281 discloses mixing the feed, permeate and concentrate in the tank (8). ’281 does not disclose mixing feed and permeate to form a feedwater-permeate mixture, and after mixing the feed with permeate, directing concentrate from a concentrate from a concentrate accumulator and mix with the mixture of feed and permeate. However, 
With regards to limitations directed to order of mixing, refer In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Mixing of feed and permeate prior to mixing with concentrate would have been obvious because eventually the mixture is being supplied to the RO unit. Furthermore, Bonnelye teaches a filtration process and system wherein a portion of permeate (12) is mixed with feed (2) prior to mixing a portion of concentrate with the mixture of feed and permeate (refer fig. 1). Therefore, it is known in the art to first mix feed with permeate and then mix concentrate with the mixture of feed and permeate. Selection of order of mixing would have been an obvious matter of design choice to one of ordinary skill in the art.
Regarding claims 25-27
Bonnelye teaches a portion of the permeate is combined with feedwater on high pressure side of a pump (1) (refer fig. 1, the permeate recirculation line 12 connecting to the feedwater on high pressure side of the pump 1).
Modified ‘281 and Bonnelye are analogous inventions in the art of processing of water through membrane module and recirculating concentrate and/or permeate to the feed side. Selecting mixing location and/or supplying location of the mixture of feed and permeate to either low pressure side or high pressure side of the pump would have been an obvious matter of design choice from known configurations in the art. Also, as indicated in rejection of claim 24, selection of any order of performing process steps and selection of order of mixing are prima facie obvious in the absence of new or unexpected results.
Regarding claim 31.
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over ‘281, in view of Li, and Bonnelye as applied to claim 24 above, and further in view of US 2018/0345221 (hereinafter referred as “Shmidt”).
Regarding claim 28, modified ‘281 teaches limitations of claim 24 as set forth above. Modified ‘281 does not teach that the process includes pressurizing the concentrate accumulator and directing the concentrate under pressure from the concentrate accumulator. 
Shmidt teaches a system and process for purifying liquid, the system comprising generating a concentrate and permeate using a filtration unit (12), wherein the concentrate is recycled back to feed using a concentrate accumulator (5), wherein the concentrate accumulator is in the form of a pressure tank (fig. 1, [0014], [0018], claim 1).
Modified ‘281 and Shmidt are analogous inventions in the art of water purification systems comprising concentrate recirculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of modified ‘281 to include pressurizing the concentrate accumulator and directing the concentrate under pressure from the concentrate accumulator to enable maintaining pressure of the concentrate.
Regarding claim 29,
Shmidt teaches a system and process for purifying liquid, the system comprising generating a concentrate and permeate using a filtration unit (12), wherein the concentrate is recycled back to feed using a concentrate accumulator (5), wherein the concentrate accumulator is in the form of a pressure tank to maintain pressure of the mixture (fig. 1, [0014], [0018], claim 1).
Modified ‘281 and Shmidt are analogous inventions in the art of water purification systems comprising concentrate recirculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of modified ‘281 to include pressurizing the concentrate accumulator and directing the concentrate under pressure from the concentrate accumulator to enable maintaining pressure of the concentrate. A pressurized concentrate accumulator and maintaining pressure of the concentrate would inherently result in controlling the flow and velocity of the concentrate. Providing adequate flow and velocity resulting in plug flow of the concentrate would have been an obvious matter of design choice to one of ordinary skill in the art according to system requirement.
Claim 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over ‘281, in view of Li and Bonnelye as applied to claim 24 above, and further in view of US 2017/0354930 (hereinafter referred as “Kitamura”).
Regarding claims 30 and 32, modified ‘281 teaches limitations of claim 24 as set forth above. Bonnelye teaches mixing of concentrate after mixing of feed and permeate and downstream of pump 1. Modified ’281 does not teach that the process includes directing the feedwater-permeate mixture through an energy recovery device and after exiting the energy recovery device, the feedwater-permeate mixture is mixed 
Kitamura teaches a water filtration process and apparatus (fig. 5) comprising RO unit (1) producing permeate (15) and concentrate (18), a portion of the permeate (17) is mixed with feed water, a portion of the concentrate (25) is mixed with the feed water. Kitamura also teaches an energy recovery device (19) which exchanges pressure between the concentrate and a mixture of feed water+permeate+concentrate (refer energy exchange between lines 18 and 21. Kitamura also teaches mixing concentrate with feed water upstream of pump (13).
Modified ‘281 and Kitamura are analogous inventions in the art of water filtration process and system having concentrate and/or permeate recirculation. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the process of modified ‘281 with teachings of Kitamura to direct directing the feedwater- permeate mixture through an energy recovery device through which the concentrate from the RO or nanofiltration unit flows, and combining the feedwater-permeate mixture with the concentrate at a point upstream of a pump disposed between the concentrate accumulator and the RO or nanofiltration unit to utilize energy of concentrate through energy recovery device to increase efficiency (Kitamura, [0009]-[0012]). Since Bonnelye teaches mixing of concentrate after mixing of In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777